Per Curiam.
Affirmed . See State v. Hawkins , 790 So.2d 492, 495 (Fla. 5th DCA 2001) (affirming robbery conviction, court noted that defendant's act of driving a "truck, while [victim] was hanging onto the side resisting the theft, was an act of force intended, in part, to overcome resistance to the taking."); Lovett v. State , 781 So.2d 466 (Fla. 5th DCA 2001) (finding sufficient "violence" to affirm carjacking conviction where victim jumped on car's hood and defendant accelerated car while victim was on hood).
Gross, Taylor and Kuntz, JJ., concur.